AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER dated as of this 29th day of September 2003 (the
"Agreement") among Lexor Incorporated, a Maryland corporation ("LEXOR"), Western
Silver Lead Corporation, a Florida corporation ("WSVL") and the shareholder(s)
of LEXOR listed in Exhibit A hereof (collectively the "Shareholder(s)"), being
the owners of record of all of the issued and outstanding stock of LEXOR.

Whereas, WSVL wishes to acquire and the Shareholder(s) wish to transfer all of
the issued and outstanding securities of LEXOR, in a transaction intended to
qualify as a reorganization within the meaning of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended.

Whereas, WSVL’s board of directors pursuant to Section 607.10025 of the Florida
Statutes has authorized a reverse recapitalization of the authorized and the
issued and outstanding shares of common stock, par value $.001 (formerly Class A
common stock) on a one for ten basis (hereinafter "Common Stock").

Now, therefore, LEXOR, WSVL and the Shareholder(s) adopt this agreement and plan
of merger and agree as follows:

1. EXCHANGE OF STOCK

1.1. NUMBER OF SHARES. The Shareholder(s) agree to transfer to WSVL at the
Closing (defined below) the number of shares of common stock of LEXOR, $10.00
par value per share (the "LEXOR Shares"), shown opposite their names in Exhibit
A, in an exchange for an aggregate of 10,867,000 shares of Common Stock of WSVL,
$.001 par value per share ("WSVL Shares"). The shares of Common Stock referred
to hereinafter have been adjusted to reflect the approval of the 1-for-10
reverse recapitalization.

1.2. EXCHANGE OF CERTIFICATES. Each Shareholder of an outstanding certificate or
certificates theretofore representing LEXOR Shares shall surrender such
certificate(s) for cancellation to WSVL, and shall receive in exchange a
certificate or certificates representing the number of WSVL Shares into which
the LEXOR Shares represented by the certificate or certificates so surrendered
shall have been converted, as provided in Section 2.1 above and Section 3 below.
The transfer of LEXOR Shares by the Shareholder(s) shall be effected by the
delivery to WSVL at the Closing of certificates representing the transferred
Shares endorsed in blank or accompanied by stock powers executed in blank.

1.3. FRACTIONAL SHARES. Fractional WSVL Shares shall not be issued, but in lieu
thereof WSVL shall round up fractional WSVL Shares to the next highest whole
number.

1.4. FURTHER ASSURANCES. At the Closing and from time to time thereafter, the
Shareholder(s) shall execute such additional instruments and take such other
action as WSVL may request in order more effectively to sell, transfer, and
assign the transferred stock to WSVL and to confirm WSVL's title thereto.

2. RATIO OF EXCHANGE.

2.1 RATIO OF EXCHANGE. The securities of LEXOR owned by the Shareholder(s), and
the relative securities of WSVL for which they will be exchanged, are set out
opposite their names in Exhibit. The parties hereto acknowledge and understand
that at the date of this Agreement, there are 1,883,000 WSVL Shares of Common
Stock issued and outstanding reflecting the adjustment for the 1-for-10 reverse
recapitalization and that the number of WSVL Shares issuable to the
Shareholder(s) under Section 2.1 of this Agreement shall equal 10,867,000 WSVL
Shares of Common Stock, on a post-reverse basis.

3. CLOSING.

3.1. TIME AND PLACE. The Closing contemplated herein shall be held at 11:00 AM
September 29, 2003 at the offices of Dieterich and Associates, located at 11300
W. Olympic Blvd., Suite 800, CA 90064 unless another place or time is agreed
upon in writing by the parties without requiring the meeting of the parties
hereof. All proceedings to be taken and all documents to be executed at the
Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed. The
date of Closing may be accelerated or extended by the written agreement of the
parties.

3.2. FORM OF DOCUMENTS. Any copy, facsimile telecommunication or other reliable
reproduction of the writing or transmission required by this Agreement or any
signature required thereon may be used in lieu of an original writing or
transmission or signature for any and all purposes for which the original could
be used, provided that such copy, facsimile telecommunication or other
reproduction shall be a complete reproduction of the entire original writing or
transmission or original signature.

4. UNEXCHANGED CERTIFICATES. Until surrendered, each outstanding certificate
that prior to the Closing represented LEXOR Shares shall be deemed for all
purposes, other than the payment of dividends or other distributions, to
evidence ownership of the number of WSVL Shares into which it was converted. No
dividend or other distribution shall be paid to the Shareholder(s) of LEXOR
Shares until presented for exchange at which time any outstanding dividends or
other distributions shall be paid.

5. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER(S)

The Shareholder(s), individually and separately, represent and warrant as
follows:

5.1. TITLE TO SHARES. The Shareholder(s), and each of them, are the owners, free
and clear of any liens and encumbrances, of the number of LEXOR Shares which are
listed in the attached schedule A and which they have contracted to exchange.

5.2. LITIGATION. There is no litigation or proceeding pending, or to any
Shareholder's knowledge threatened, against or relating to the LEXOR Shares held
by the Shareholder(s).

6. REPRESENTATIONS AND WARRANTIES OF LEXOR. LEXOR represents and warrants that:

6.1. CORPORATE ORGANIZATION AND GOOD STANDING. LEXOR is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.

6.2. CAPITALIZATION. The authorized capital stock of LEXOR consists of 15,000
LEXOR Shares, $10.00 par value per share, of which 15,000 LEXOR Shares are
issued and outstanding and are owned of record and beneficially by the
Shareholder(s) listed on Exhibit A hereto.

6.3. ISSUED STOCK. All the outstanding LEXOR Shares are duly authorized and
validly issued, fully paid and non-assessable.

6.4. STOCK RIGHTS. Except as set out by schedule attached hereto, there are no
stock grants, options, rights, warrants or other rights to purchase or obtain
LEXOR Shares or any preferred stock issued or committed to be issued.

6.5. CORPORATE AUTHORITY. LEXOR has all requisite corporate power and authority
to own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.

6.6. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by LEXOR’s board of directors.

6.7. SUBSIDIARIES. Except as set on the schedule attached hereto, LEXOR has no
subsidiaries.

6.8. FINANCIAL STATEMENTS. The financial statements of LEXOR shall be audited
for the past two fiscal years (the "LEXOR Financial Statements") for the purpose
of filing a Form 8-K/A under the Securities Exchange Act of 1934 in order for
WSVL or successor to remain current and reporting under the Exchange Act. The
LEXOR Financial Statements shall fairly present the financial condition of LEXOR
as of the date therein and the results of its operations for the periods then
ended in conformity with generally accepted accounting principles consistently
applied.

6.9. NO MATERIAL CHANGES. Except as set out by attached schedule, there has been
no material adverse change in the business, properties, or financial condition
of LEXOR since the date of the LEXOR Financial Statements.

6.10. LITIGATION. Except as set forth on the attached schedule, there is not, to
the knowledge of LEXOR, any pending, threatened, or existing litigation,
bankruptcy, criminal, civil, or regulatory proceeding or investigation,
threatened or contemplated against LEXOR.

6.11. CONTRACTS. Except as forth on the attached schedule, LEXOR is not a party
to any material contract not in the ordinary course of business that is to be
performed in whole or in part at or after the date of this Agreement other than
the agreements set forth on a schedule

6.12. TITLE. Except as forth on the attached schedule, LEXOR has good and
marketable title to all the real property and good and valid title to all other
property included in the LEXOR Financial Statements. Except as set out in the
balance sheets which are part of the LEXOR Financial Statements, the properties
of LEXOR are not subject to any mortgage, encumbrance, or lien of any kind
except minor encumbrances that do not materially interfere with the use of the
property in the conduct of the business of LEXOR.

6.13. NO VIOLATION. The Closing will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation to which any
property of LEXOR is subject or by which LEXOR is bound.

7. REPRESENTATIONS AND WARRANTIES OF WSVL. WSVL represents and warrants that:

7.1. CORPORATE ORGANIZATION AND GOOD STANDING. WSVL is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.

7.2. CAPITALIZATION. WSVL's authorized capital stock, adjusted for the reverse
recapitalization is as follows: 4,999,500,000 shares of Common Stock, $.001 par
value per share following the one for ten reverse recapitalization; and 10,000
shares of Class B assessable common stock, $.001 par value per share following
the one for five hundred reverse recapitalization. The reverse recapitalizations
of the authorized and issued and outstanding capital stock were approved by the
board of directors on September 29, 2003. Following the Merger, there will be a
total of 15,000,000 WSVL Shares of Common Stock issued and outstanding upon the
issuance of the WSVL Shares contemplated in this Agreement. WSVL has no
authorized preferred stock.

7.3. ISSUED STOCK. All the outstanding WSVL Shares are duly authorized and
validly issued, fully paid and non-assessable, except as set forth on the
exhibit attached hereto.

7.4. STOCK RIGHTS. Except as forth on the attached schedule, there are no stock
grants, options, rights, warrants or other rights to purchase or obtain WSVL
Shares nor are any WSVL Shares committed to be issued except under this
Agreement.

7.5. CORPORATE AUTHORITY. WSVL has all requisite corporate power and authority
to own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.

7.6. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by WSVL's board of directors and by the consent of the holders of a
majority of WSVL’s outstanding shares.

7.7. SUBSIDIARIES. WSVL has no wholly owned active and/or inactive subsidiaries.

7.8. FINANCIAL STATEMENTS. WSVL's financial statements dated as of September 30,
2002 and 2001, have been audited by independent public accountants, and WSVL’s
quarterly financial statements for the periods ended June 30, 2003, March 31,
2003, December 31, 2002, June 30, 3002, and March 31, 2002 have been reviewed by
independent public accountants (the WSVL Financial Statements, copies of which
will have been delivered by WSVL to LEXOR prior to the Closing Date, have been
prepared according the requirements of Regulation S-X promulgated by the SEC,
and fairly present the financial condition of WSVL as of the dates therein and
the results of its operations for the periods then ended in conformity with
generally accepted accounting principles consistently applied. The WSVL
Financial Statements fairly present the financial condition of WSVL as of the
date therein and the results of its operations for the periods then ended in
conformity with generally accepted accounting principles consistently applied.

7.9. NO MATERIAL CHANGES. Except as forth on the attached schedule, there has
been no material adverse change in the business, properties, or financial
condition of WSVL since the date of the WSVL Financial Statements.

7.10. LITIGATION. Except as forth on the attached schedule, there is not, to the
knowledge of WSVL, any pending, threatened, or existing litigation, bankruptcy,
criminal, civil, or regulatory proceeding or investigation, threatened or
contemplated against WSVL.

7.11. CONTRACTS. Except as forth on the attached schedule, WSVL is not a party
to any material contract not in the ordinary course of business that is to be
performed in whole or in part at or after the date of this Agreement, other than
as provided under this Agreement.

7.12. TITLE. Except as set out by attached schedule, WSVL has good and
marketable title to all the real property and good and valid title to all other
property included in the WSVL Financial Statements. Except as set out in the
balance sheet thereof, the properties of WSVL are not subject to any mortgage,
encumbrance, or lien of any kind except minor encumbrances that do not
materially interfere with the use of the property in the conduct of the business
of WSVL.

7.13. NO VIOLATION. The Closing will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation to which any
property of WSVL is subject or by which WSVL is bound.

8. CONDUCT PENDING THE CLOSING

LEXOR, WSVL and the Shareholder(s) covenant that between the date of this
Agreement and the Closing as to each of them:

8.1. No change will be made in the charter documents, by-laws, or other
corporate documents of LEXOR.

8.2. LEXOR will use its best efforts to maintain and preserve its business
organization, employee relationships, and goodwill intact, and will not enter
into any material commitment except in the ordinary course of business.

8.3. No change will be made in the charter documents, by-laws, or other
corporate documents of WSVL, other than as expressly agreed by the parties in
writing or to effect the terms of this Agreement.

8.4. WSVL will use its best efforts to maintain and preserve its business
organization and will not enter into any material commitment except in the
ordinary course of business.

8.5 None of the Shareholder(s) will sell, transfer, assign, hypothecate, lien,
or otherwise dispose or encumber the LEXOR shares of common stock owned by them.

9. CONDITIONS PRECEDENT TO OBLIGATION OF THE SHAREHOLDER(S)

The Shareholder's obligation to consummate this exchange shall be subject to
fulfillment on or before the Closing of each of the following conditions, unless
waived in writing by the Shareholder(s) as appropriate:

9.1. WSVL'S REPRESENTATIONS AND WARRANTIES. The representations and warranties
of WSVL set forth herein shall be true and correct at the Closing as though made
at and as of that date, except as affected by transactions contemplated hereby.

9.2. BOARD OF DIRECTOR APPROVAL. This Agreement shall have been approved by the
Board of Directors of WSVL.

9.3. SUPPORTING DOCUMENTS OF WSVL. WSVL shall have delivered to the
Shareholder(s) supporting documents in form and substance reasonably
satisfactory to the Shareholder(s), to the effect that:

(a) Secretary's certificate stating that WSVL has authorized capital stock is as
set forth herein;

(c) Certified copies of the resolutions of the board of directors of WSVL
authorizing the execution of this Agreement and the consummation hereof;

(d) Secretary's certificate of incumbency of the officers and directors of WSVL;
and

(e) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

10. CONDITIONS PRECEDENT TO OBLIGATION OF WSVL

WSVL's obligation to consummate this exchange shall be subject to fulfillment on
or before the Closing of each of the following conditions, unless waived in
writing by WSVL:

10.1. SHAREHOLDER(S)' REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Shareholder(s) set forth herein shall be true and correct at
the Closing as though made at and as of that date, except as affected by
transactions contemplated hereby.

10.2. LEXOR'S REPRESENTATIONS AND WARRANTIES. The representations and warranties
of LEXOR set forth herein shall be true and correct at the Closing as though
made at and as of that date, except as affected by transactions contemplated
hereby.

10.3. BOARD OF DIRECTOR APPROVAL. This Agreement shall have been approved by the
Board of Directors of LEXOR.

10.4. SUPPORTING DOCUMENTS OF LEXOR. LEXOR shall have delivered to WSVL
supporting documents in form and substance reasonably satisfactory to WSVL, to
the effect that:

(a) A good standing certificate from the jurisdiction of LEXOR’s state of
organization stating that LEXOR is a corporation duly organized, validly
existing, and in good standing;

(b) Secretary's certificate stating that LEXOR has authorized capital stock is
as set forth herein;

(c) Certified copies of the resolutions of the board of directors of LEXOR
authorizing the execution of this Agreement and the consummation hereof;

(d) Secretary's certificate of incumbency of the officers and directors of
LEXOR; and

(e) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

12. TERMINATION. This Agreement may be terminated (1) by mutual consent in
writing; (2) by the Shareholder(s), WSVL or LEXOR if there has been a material
misrepresentation or material breach of any warranty or covenant by any other
party, specifically including the requirement that WSVL satisfy its obligations
to deliver WSVL Financial Statements and that LEXOR deliver LEXOR Financial
Statements, as required under this Agreement; or (3) by any of the
Shareholder(s), WSVL or LEXOR if the Closing shall not have taken place within
sixty (60) days following the filing of a Form 8-K Current Report by LEXOR under
the Exchange Act reporting the execution of this Agreement, unless adjourned to
a later date by mutual consent in writing.

13. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Shareholder(s), WSVL and LEXOR set out herein shall survive
the Closing.

14. ARBITRATION.

14.1. SCOPE. The parties hereby agree that any and all claims under the terms of
this Agreement will be resolved by arbitration before the American Arbitration
Association within the County of Orange, State of California.

14.2. CONSENT TO JURISDICTION, SITUS AND JUDGEMENT. The parties hereby
irrevocably consent to the jurisdiction of the American Arbitration Association
and the situs of the arbitration (and any requests for injunctive or other
equitable relief) shall rest in the superior court in and for Orange County,
State of California. Any award in arbitration may be entered in any domestic or
foreign court having jurisdiction over the enforcement of such awards.

14.3. APPLICABLE LAW. The law applicable to the arbitration and this Agreement
shall be that of the State of California, determined without regard to its
provisions which would otherwise apply to a question of conflict of laws.

14.4. DISCLOSURE AND DISCOVERY. The arbitrator may, in its discretion, allow the
parties to make reasonable disclosure and discovery in regard to any matters
which are the subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.

14.5. RULES OF LAW. Regardless of any practices of arbitration to the contrary,
the arbitrator will apply the rules of contract and other law of the
jurisdiction whose law applies to the arbitration so that the decision of the
arbitrator will be, as much as possible, the same as if the dispute had been
determined by a court of competent jurisdiction.

14.6. FINALITY AND FEES. Any award or decision by the American Arbitration
Association shall be final, binding and non-appealable except as to errors of
law or the failure of the arbitrator to adhere to the arbitration provisions
contained in this Agreement. Each party to the arbitration shall pay its own
costs and counsel fees except as specifically provided otherwise in this
Agreement.

14.7. MEASURE OF DAMAGES. In any adverse action, the parties shall restrict
themselves to claims for compensatory damages and\or securities issued or to be
issued and no claims shall be made by any party or affiliate for lost profits,
punitive or multiple damages.

14.8. COVENANT NOT TO SUE. The parties covenant that under no conditions will
any party or any affiliate file any action against the other (except only
requests for injunctive or other equitable relief) in any forum other than
before the American Arbitration Association, and the parties agree that any such
action, if filed, shall be dismissed upon application and shall be referred for
arbitration hereunder with costs and attorney's fees to the prevailing party.

14.9. INTENTION. It is the intention of the parties and their affiliates that
all disputes of any nature between them, whenever arising, under this Agreement
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters except for requests for injunctive or equitable relief, or rights
of affiliates of the Shareholder(s) under a separate securities compliance
services agreement or a secured note and pledge agreement executed in connection
with the securities compliance services agreement.

14.10. SURVIVAL. The provisions for arbitration contained herein shall survive
the termination of this Agreement for any reason.

15. GENERAL PROVISIONS.

15.1. FURTHER ASSURANCES. From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.

15.2. WAIVER. Any failure on the part of either party hereto to comply with any
of its obligations, agreements, or conditions hereunder may be waived in writing
by the party to whom such compliance is owed.

15.3. BROKERS. Each party agrees to indemnify and hold harmless the other party
against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.

15.4. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first-class certified mail, return receipt requested, or recognized
commercial courier service, as follows:

If to LEXOR, to:
Lexor Incorporated
1621 Cole Street
Baltimore, MD 21223

If to WSVL, to:
Western Silver Lead Corporation
445 Park Avenue, Suite 922
New York, NY 10022

If to the Shareholder(s), to:
Christopher Long
1621 Cole Street
Baltimore, MD 21223

15.5. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California.

15.6. ASSIGNMENT. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns; provided, however,
that any assignment by either party of its rights under this Agreement without
the written consent of the other party shall be void.

15.7. COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.

15.8. REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.

15.9. SCHEDULES. All schedules attached hereto, if any, shall be acknowledged by
each party by signature or initials thereon and shall be dated.

15.10. EFFECTIVE DATE. This effective date of this Agreement shall be September
29, 2003.

WITNESS WHEREOF, LEXOR INCORPORATED, WESTERN SILVER LEAD CORPORATION AND THE
SHAREHOLDER(S) OF LEXOR INCORPORATED HAVE EXECUTED THIS AGREEMENT.

LEXOR, INC.

By: _____________________ Date: September 32, 2003
Christopher Long, President

By:______________________ Date: September 32, 2003
Christopher Long, Shareholder

WESTERN SILVER LEAD CORPORATION

By:_____________________        Date: September 32, 2003
Richard Rubin, Secretary and Director

SHAREHOLDER(S) OF LEXOR INCOPORATED



Exhibit A



Number of LEXOR Shares to be Surrendered

Number of WSVL Shares to be Issued

Name of Shareholder

Address of Shareholder

15,000

10,867,000

Christopher Long

1621 Cole St., Baltimore, MD 21223